Citation Nr: 0617175	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-42 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, denying the veteran's claim 
of entitlement to service connection for hepatitis C.  
Pursuant to his request, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2005, a transcript of which is of record.  

During the course of the instant appeal, the veteran has 
indicated an intention to reopen his previously denied claim 
of entitlement to service connection for post-traumatic 
stress disorder and he has submitted additional evidence in 
support of his claim to reopen.  Such matter is referred to 
the RO for additional development and initial adjudication.  


FINDING OF FACT

Competent evidence linking the veteran's hepatitis C to his 
period of service or any event thereof is lacking.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service, nor 
it may be presumed to have been the result of inservice 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO in October 2001 and March 2004, and 
although such notice does not fully meet the elements 
identified in Dingess/Hartman, notice is taken that neither 
the appellant-veteran, nor his representative, challenges the 
timing or sufficiency of any requisite notice.  In the 
absence of any objection and in light of the nature of the 
question herein presented and the facts of this case, it is 
determined that prejudice would not result to the veteran 
were the Board to enter a final decisions as to the claim for 
benefits herein at issue.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  Finally, all available service medical records 
of the veteran have been obtained by the RO, as have all 
pertinent examination and treatment records to the extent 
that such records have been adequately identified or are 
otherwise available.  It is also shown that the veteran was 
afforded one or more VA medical examinations during the 
course of the instant appeal.  In light of the foregoing, it 
is found that VA has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service or that the claimed exposures to 
contaminated blood or needle jets or herbicide, leading to 
the onset of his hepatitis, occurred during engagement in 
combat with the enemy.  As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).

In this case, the veteran offers oral and written testimony 
that that he has contracted hepatitis C as a result of 
inservice events in Vietnam, including exposure to 
contaminated blood, air gun injections, and herbicide 
exposure.  Allegations are advanced, to the effect, that it 
was part of the veteran's responsibility as a helicopter 
repairman to clean the helicopters of blood and body parts 
from fellow servicemen wounded in combat and evacuated from 
the combat areas by helicopter.  He acknowledges inservice 
heroin use, but no intravenous drug administration of illegal 
drugs.  The veteran directs the Board's attention to the 
statements offered by VA and non-VA physicians, indicating 
that they are supportive of his entitlement to service 
connection for hepatitis C.

Service personnel records indicate that the veteran served in 
Vietnam from March 1971 to January 1972 as a helicopter 
repairman.  Service medical records in no way denote a 
diagnosis of hepatitis C.  There is an entry in March 1971, 
eight days following the veteran's assignment to Vietnam, 
that he sought medical assistance for evaluation of 
complaints of mumps, with swelling of the lymph nodes.  On 
examination, there was no swelling of the parotid glands and 
it was determined that mumps were not shown.  An injection of 
penicillin and prescribed medication were ordered; no 
clinical assessment was offered.  

Postservice, the evidence on file indicates that hepatitis C 
was diagnosed in May 2001, based on blood studies conducted 
at that time.  On a VA medical examination in March 2002, the 
examiner stated that the veteran was unable to remember if he 
ever had a blood transfusion, cuts or bruises, intravenous 
drug use, tattoos, or body piercings, such that the source of 
his hepatitis C was currently unknown.  The diagnosis was of 
hepatitis C, etiology unknown.

An attending private physician, E. R. Gurney, M.D., indicated 
in an April 2004 report that he had initially treated the 
veteran in May 2001 for hepatitis C.  Dr. Gurney further 
reported that the veteran had no risk factors at that time, 
including blood transfusions, treatment for blood clotting 
problems, organ transplant, hemodialysis, HCV (hepatitis C 
virus) positive mother or sexual partner, illegal drug use, 
snorted drugs, tattoos, body piercing, or acupuncture.  Dr. 
Gurney stated that the veteran gave a history of being a 
Vietnam veteran with contact involving the blood of wounded 
soldiers who were transferred in helicopters where he was a 
mechanic, based on his responsibility to clean those 
helicopters on multiple occasions.  Based thereon, it was 
noted to be Dr. Gurney's opinion that it seemed most likely 
that the veteran had obtained exposure to hepatitis C through 
such contact.  

VA medical treatment was received by the veteran in April 
2004 from D. H. Dewsnup, D.O., in an Infectious Diseases 
Clinic.  At that time, the veteran gave a history of no 
intravenous drug use or blood transfusions, but noted that he 
had served in Vietnam in combat with blood exposure and 
inoculations by means of jet injectors.  The impression was 
of hepatitis C, chronic, probably exacerbated by alcohol use, 
with a history of acquisition related to blood exposure and 
Vietnam combat in 1971.  

Pursuant to the RO's request, a review of the veteran's 
claims folder and VA medical records was undertaken by a VA 
physician in July 2005.  Such physician, following a review 
of such data, opined that it was most likely that the 
veteran's hepatitis C was contracted by intravenous use of 
heroin while in Vietnam and that is was less likely than not 
that his hepatitis C was the result of immunization 
injections or exposure to bodily fluids while in Vietnam.  

Analysis of the evidence shows that the existence of current 
disability involving hepatitis C is amply demonstrated.  This 
case turns, however, on the etiology of the veteran's 
hepatitis.  The veteran's hepatitis is not shown prior to May 
2001, more than 29 years following his discharge from 
service.  Moreover, medical evidence linking the disorder in 
question to the veteran's period of active duty is based 
exclusively on the veteran's self-reported history of 
inservice exposure to contaminated blood or inoculation 
injectors, thereby rendering such evidence incompetent.  See 
LeShore v. Brown, 8 Vet.App. 406 (1995).  It is significant 
that no other medical professional by means of competent 
evidence offers any finding or opinion of a nexus between the 
veteran's hepatitis C and his period of military service.  
Rather, the competent medical evidence on file, in the form 
of the opinion offered by the VA physician in July 2005, is 
not supportive of a nexus between the claimed disorder and 
service.

Based on his service in Vietnam, the veteran's exposure to an 
herbicide agent, including Agent Orange, is presumed.  
38 C.F.R. § 3.307(a)(6)(iii).  However, hepatitis C is not 
among those diseases for which there exists a presumption of 
service incurrence as due to an herbicide agent, and no other 
competent medical evidence on file specifically links the 
veteran's hepatitis C to his presumed inservice herbicide 
exposure.  See 38 C.F.R. § 3.307(e); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir 1994).  

The Board recognizes the veteran's sincerely held personal 
belief that he was exposed to hepatitis C during the 
performance of his inservice duties, including those 
undertaken in Vietnam.  The veteran, however, as a lay person 
untrained in the field of medical diagnostics and etiologies, 
is incompetent to offer an opinion that requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Inasmuch as a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C, the appeal must be denied.  




ORDER

Service connection for hepatitis C is denied.  



____________________________________________
WARREN W. RICE, JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


